Case 8:21-bk-10958-ES      Doc 125 Filed 07/30/21 Entered 07/30/21 18:41:58                     Desc
                             Main Document Page 1 of 2


  1   RON BENDER (SBN 143364)
      MONICA Y. KIM (SBN 180139)
  2   JULIET Y. OH (SBN 211414)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.       FILED & ENTERED
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234                            JUL 30 2021
  5   Facsimile: (310) 229-1244
      Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COMCLERK U.S. BANKRUPTCY COURT
  6                                                            Central District of California
                                                               BY duarte     DEPUTY CLERK
      Attorneys for Chapter 11 Debtors and
  7   Debtors-in-Possession
  8

  9                        UNITED STATES BANKRUPTCY COURT
 10                         CENTRAL DISTRICT OF CALIFORNIA
 11                                  SANTA ANA DIVISION
 12
      In re:                                    Lead Case No.: 8:21-bk-10958-ES
 13

 14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
      Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
 15
             Debtor and Debtor in Possession.   Chapter 11 Cases
 16   _________________________________
 17   In re:                                    ORDER APPROVING STIPULATION TO
                                                CONTINUE HEARING ON DEBTOR’S
 18   3100 E. IMPERIAL INVESTMENT,              MOTION AUTHORIZING THE DEBTOR
      LLC, a Delaware limited liability         TO USE CASH COLLATERAL
 19   company,
                                                Hearing:
 20         Debtor and Debtor in Possession.    Date:    August 19, 2021
 21   _________________________________         Time:    10:30 a.m.
                                                Place:   Zoom.Gov
 22      Affects both Debtors

 23     Affects Plamex Investment, LLC only
 24     Affects 3100 E. Imperial Investment,
 25   LLC only

 26
 27

 28



                                                 1
Case 8:21-bk-10958-ES       Doc 125 Filed 07/30/21 Entered 07/30/21 18:41:58               Desc
                              Main Document Page 2 of 2


  1           The Court, having considered the Stipulation to Continue Hearing on Debtor’s Motion

  2   Authorizing the Debtor to Use Cash Collateral (“Stipulation”) by and between Plamex

  3   Investment, LLC, a Delaware limited liability company (“Plamex” or “Debtor”), debtor and

  4   debtor in possession in the above-referenced Chapter 11 bankruptcy case, and Wells Fargo Bank,

  5   National Association, as Trustee for Morgan Stanley Capital I Trust 2016-UBS11, Commercial

  6   Mortgage Pass-through Certificates, Series 2016-UBS11, and on Behalf of the Holders of any

  7   Related Serviced Subordinate Companion Loan or Serviced Companion Loan (“Secured

  8   Creditor”), and the docket of the Debtor’s case as a whole, and good cause appearing therefor,

  9   the Court HEREBY ORDERS AS FOLLOWS:
 10           A. The Stipulation is approved.

 11           B. The hearing on the Debtor’s use of cash collateral is continued to October 21, 2021 at

 12   10:30 a.m. (the “Continued Hearing”).

 13           C.      The Debtor’s supplemental pleadings in support of its use of cash collateral shall

 14   be filed by not later than 17 days prior to the Continued Hearing,

 15           D.     Any opposition to the Debtor’s use of cash collateral shall be filed by not later

 16   than 10 days prior to the Continued Hearing.

 17   IT IS SO ORDERED

 18                                                  ###

 19

 20

 21

 22

 23

 24 Date: July 30, 2021

 25

 26
 27

 28



                                                      2
